UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1966



In Re:   JOHN T. COPLEY,

                                                             Debtor.



JOHN T. COPLEY,

                                             Plaintiff - Appellant,

           versus


STATE AUTOMOBILE MUTUAL PROPERTY AND CASUALTY
INSURANCE COMPANY; WANDA COPLEY; UNITED STATES
OF AMERICA; H. LYNDEN GRAHAM, JR.; JANET
SMITH-HOLBROOK, former Chapter 7 Trustee;
DAVID KONRAD, former counsel to Chapter 7
Trustee; JAMES M. PIERSON, former Chapter 13
bankruptcy attorney,

                                   Parties in Interest - Appellees,

           and


DEBRA A. WERTMAN; ALFRED SINES, JR., former
divorce attorney; JAMES W. LANE, JR., former
counsel for the debtor; R. SCOTT CLARKE; SHAWN
D. BAYLISS; STEPHEN L. THOMPSON,

                                                 Parties in Interest.
Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington.     Joseph Robert Goodwin,
District Judge. (CA-99-1054-3, BK-97-30131)


Submitted:   May 24, 2001                 Decided:   June 18, 2001


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John T. Copley, Appellant Pro Se. Arden John Curry, II, PAULEY,
CURRY, STURGEON & VANDERFORD, Charleston, West Virginia; Gary L.
Call, Assistant United States Attorney, Charleston, West Virginia;
Lynn B. Pollard, HAMILTON, BURGESS, YOUNG & POLLARD, P.L.L.C.,
Fayetteville, West Virginia; Janet Smith-Holbrook, David Konrad,
HUDDLESTON, BOLEN, BEATTY, PORTER & COPEN, Huntington, West Vir-
ginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     John T. Copley appeals from the district court’s orders

affirming numerous orders of the bankruptcy court and denying his

motion for reconsideration.     We have reviewed the record and the

lower courts’ opinions and orders and find no reversible error.

Accordingly, while we grant Copley’s motion to file a supplemental

brief and have considered the issues therein, we affirm on the rea-

soning of the district court.    Copley v. State Auto. Mut. Prop. &

Cas. Ins. Co., Nos. CA-99-1054-3; BK-97-30131 (S.D.W. Va. June 12

& July 6, 2000).   In light of the resolution of this appeal, the

stay pending appeal entered on October 16, 2000, is terminated. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  3